PER CURIAM.
We reverse an order dismissing petitions to determine incapacity and appoint a guardian.
The petitioner alleged that his sister was suffering from dementia and unable to manage her own affairs. The trial court appointed a three-person examining committee pursuant to section 744.381(3)(a), Florida Statutes.
At a hearing on the petition, the court removed two of the three committee members for conflict of interest and struck their reports. The court then concluded that absent those reports, there was no clear and convincing proof of incapacity.
Section 744.331 requires that each member of the examining committee examine the alleged incapacitated person and submit a report to the court. We conclude that it was error to proceed without a three-member committee. Cf. Morgan v. Turgeon, 724 So.2d 175 (Fla. 4th DCA 1999); see also In re Estate of Eisenberg, 466 So.2d 1221 (Fla. 4th DCA 1985).
Accordingly, we reverse and remand with instructions that the trial court appoint a new committee and conduct another hearing on the petition for incapacity.
STONE, KLEIN, and HAZOURI, JJ., concur.